Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to November 03, 2017.  Please inform the examiner of any related cases, pending, allowed, or abandoned.  There may be a typo in claim 1(i) line 1.
Applicant’s election without traverse of Group I, claims 1, 3, 35, 39-41, 47, 52, 56, 64, 66, 80-81, 92, 95, 119, 221, 223, in the reply filed on 11/10/22 is acknowledged.
	

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 3, 35, 39-41, 47, 52, 56, 64, 66, 80-81, 92, 95, 119, 221, 223 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the present specification, under Examples beginning on page 129, on page 144 Example 6, glycan preparations were tested for their activity to modulate levels of ammonia in an assay with results shown in Table 6 on page 147.  One glycan, glu100, was more effective than others.  Example 8 employed animal models for testing unspecified glycans.  In example 10 three glycans were administered to humans, glu100, glu100-94 and glu100-5.  No results are seen in Fig. 10 for each of the glycans.  Example 11 is directed to an assay relating to UCD patients specifically with 8 different glycans with results seen in Fig. 8.  Example 13 is directed to an assay relating to UCD patients but is unclear precisely which glucans were tested with results shown in Fig. 11a but is unclear as to which glucans are shown.  In claim 1 eight broad characteristics of the glucans for treating are shown.  Although it is difficult to determine, it appears that glu100 may be effective for the claimed function.  However, as claimed, a plethora of glucans would be encompassed by the claims which would not likely work in the claimed invention.  As taught in the present specification, there is insufficient specificity for one of skill in this art to make and use an effective glucan for the claimed method.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 35, 39-41, 47, 52, 56, 64, 66, 80-81, 92, 95, 119, 221, 223 are rejected under 35 U.S.C. 103 as being unpatentable over each of von Maltzahn(1) and von Maltzahn(2).
von Maltzahn(1) (2016/0213702) entitled “Glycan Therapeutics and Related Methods Thereof” teaches in paragraph 511, treating hepatic encephalopathy (a urea cycle disorder) to reduce serum ammonia levels.  The glycan treatment preparation is described in detail in the claims.
von Maltzahn(2)  (2018/0147222) entitled “Glycan Therapeutics and Related Methods Thereof” teaches in paragraph 544, treating hepatic encephalopathy (a urea cycle disorder) to reduce serum ammonia levels.  The glycan treatment preparation is described in detail in the claims.
The claims differ from the above references in that they are broadly directed to treating urea cycle disorders.  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to treat urea cycle disorders characterized by high serum ammonia because the above references teach administering the same glycans as claimed for treating hepatic encephalopathy, a urea cycle disorder, and the treatment may take a number of different forms depending upon the cause.  Further, the primary effect of the glycans is to reduce serum ammonia as taught by each reference.  The disorders listed in claim 3 result in high serum ammonia.  The signs and symptoms listed in claim 35 are consistent with hepatic encephalopathy which generally produces both brain and liver disfunction.  Regarding claim 41 directed to altering levels of several substances other than ammonia, reducing a pathological level of ammonia would also change the level of these other substances as well.  The additional therapies in the claims are conventional in treating these disorders.  Regarding claim 221 directed to doses, it would not require undue experimentation to determine an effective dose of a glycan because various glycans have been administered for a number of functions and are readily studied for known metabolic activities.  

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Von Maltazahn (2018/0235987) teaches glycan compositions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655